Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-Final office action on merit.  Claims 1-30 are presently pending. Claims 1-6, 16-22, after restriction election, have been considered below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/30/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Restriction Election 
Applicant elects Species I (claims 2-5, 17-21), without traverse, for further examination.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “a interface conversion module” in which a interface conversion module appears to be an interface conversion module.  Claim 17 recites the same limitation and is objected with the same reason.
Appropriate correction is required.

Invocation of 35 USC § 112 (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a receiving module, a(n) interface conversion module, a selecting module, in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1-3, 5-6, 16-19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0271498 A1, Hwang et al. (hereinafter Hwang).


As to claim 1, Hwang discloses an image processing device, configured to generate a composite image, comprising: 
a receiving module, configured to receive a plurality of image signals (Figs 1-2, 4, 12; receiving image signals generated by the image capture device; pars 0006-0007, 0009, 0021, 0031); 
a interface conversion module, coupled to the receiving module, and configured to convert the image signals into a plurality of converted image signals with a target image interface (Fig 1; pars 0031-0032, 0034, color conversion module to convert images from one color space to another); 
a selecting module, coupled to the interface conversion module, configured to generate at least two selected image signals from the converted image signals according to a first selecting signal (Figs 1, 12, 14; pars 0007, 0009, 0038, 0048, selecting a first image and a second image signals to combine (after image conversion)); and 
a controller, coupled to the receiving module and the selection module, and configured to provide the first selecting signal to selecting module, wherein the image processing device generates the composite image by overlaying the at least two selected image signals (Figs 1-4 8, control circuit controlling combining a first and a second image inputs; pars 0005, 0007-0008, 0042-0043, 0098, 0102, control circuit to control the 

As to claim 2, Hwang discloses the image processing device as claimed in claim 1, wherein the controller is configured to provide a second selecting signal to the receiving module, wherein the second selecting signal indicates that at least one of the image signals with a first image interface is converted into the converted image signals with the target image interface (Figs 1-4).  

As to claim 3, Georgiev discloses the image processing device as claimed in claim 2, wherein the receiving module comprises an matrix circuit, wherein the matrix circuit is coupled to the interface conversion module and the controller (Figs 1, 4; par 0047, MxN arrays macro blocks with each corresponds to a 16 pixel x 16 pixel region of an image (e.g. a MxN matrix), the matrix circuit is configured to receive the image signals with the first image interface and transmits the at least one of the image signals with the first image interface to the interface conversion module according to the second selecting signal (Figs 1, 4; pars 0046-0050).  

As to claim 5, Georgiev discloses the image processing device as claimed in claim 2, wherein the interface conversion module comprises a first interface converter, wherein 

As to claim 6, Georgiev discloses the image processing device as claimed in claim 1, wherein the interface conversion module transmits the converted image signals into the selecting module respectively via a plurality of individual transmission paths (Fig 5-6; pars 0064, 0069, 0071, different processing paths for the first and second images).  

7-15. (Withdrawn)   
 
As to claim 16, Hwang discloses the image processing device as claimed in claim 1, but does not expressly teach the selection module being implemented by a FPGA. However, FPGA is a common hardware implementation which allows programmability in hardware design in the field (see US 2016/0381420, Blohowiak et al.; US 2007/0076123, Ogilvie; US2007/0076123, Yim et al., pertinent art, listed but not cited). Therefore, consider Georgiev’s teachings as a whole, it would have been obvious to one of skill in the art to consider utilizing FPGA in image processing device for design flexibility.

As to claim 17, it recites a method claim necessitated by claim 1. Rejection of claim 1 is therefore incorporated herein.
.

Claims 4, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of US 2017/0180618 A1, Georgiev et al. (hereinafter Georgiev).


As to claim 4, Hwang discloses the image processing device as claimed in claim 2, but does not expressly teach the first image interface is a HDMI interface. Georgiev, in the same or similar field of endeavor, further teaches an image interface can be a HDMI interface (par 0054, HDMI interface).  Consider Hwang and Georgiev’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Georgiev’s teachings on HDMI interface in Hwang’s image processing device to provide an interface allowing transferring information between the imaging device and external device in a HDMA format.

As to claim 20, it is rejected with the same reason as set forth in claim 4.

23-30. (Withdrawn)  
Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUN SHEN whose telephone number is (571)270-7927.  The examiner can normally be reached on Mon-Fri 8:30-5:50 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


QUN SHEN
Primary Examiner
Art Unit 2661



/QUN SHEN/Primary Examiner, Art Unit 2661